Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.  
Claims 1-13 stand rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. (Pub. No.: US 20200304178 A1), hereafter referred to as Wei.  
	In regard to Claim 1, Wei teaches A method of Channel State Information (CSI) reporting in a wireless communication system, the method comprising: receiving, with a user equipment (UE) (UE 115, Para. 91, FIGS. 1, 12), CSI Reference Signals (CSI-(UE-specific beamformed CSI-RS resource 1200 at subframes 0 and 5, Para. 91, FIGS. 1, 12) from a base station (BS) (eNB 105, Para. 91, FIGS. 1, 12).  
Wei teaches calculating, with the UE, first parameters of Type I CSI (an RI (max 3-bits), wideband CQI of the first codeword (4-bits), Para. 92, FIGS. 1, 12) and second parameters of Type II CSI (an optional 4-bits for a first PMI, Para. 92, FIGS. 1, 12) based on the CSI-RS (a partial CSI may be reported for a cell-common beamformed CSI-RS resource, Para. 92, FIGS. 1, 12).  
Wei teaches reporting, from the UE to the BS (UE 115 begins sending CSI reports for the detected CSI-RS resources, Para. 91, FIGS. 1, 12), Type I CSI including first parameters and Type II CSI including second parameters using a Physical Uplink Control Channel (PUCCH) (On the uplink, at the UE 115, a transmit processor 264 may receive and process control information (e.g., for the PUCCH), Para. 53, FIG. 1, 2) based on the CSI-RSs (reported in one subframe with a total maximum payload of 11 bits, Para. 92, FIGS. 1, 12), wherein the first parameters and the second parameters are multiplexed (single-carrier frequency division multiplexing (SC-FDM) on the uplink, Para. 49, FIG. 1).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Kim et al. (Pub. No.: US 20100246604 A1), hereafter referred to as Kim.  
In regard to Claim 2, as presented in the rejection of Claim 1, Wei teaches the first parameters.  
Wei fails to teach the first parameters and the second parameters are multiplexed in order of the second parameters and the first parameters.  
Kim teaches the first parameters and the second parameters are multiplexed in order of the second parameters and the first parameters (data/control multiplexing unit 1307 shown in FIG. 13, may be multiplexed with a symbol stream which is generated by channel-coding control information such as a channel quality indicator (CQI) and an ACK/NACK, Para. 114, FIG. 19.  Data information and the control information may be multiplexed in reverse order, Para. 116, FIG. 19(b)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of .  

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Ishii (Pub. No.: US 20100105390 A1), hereafter referred to as Ishii.  
In regard to Claim 3, as presented in the rejection of Claim 1, Wei teaches the first parameters.  
Wei fails to teach the first parameters and the second parameters are multiplexed in order of high priority parameters of the first and second parameters and low priority parameters of the first and second parameters.  
Ishii teaches the first parameters and the second parameters are multiplexed in order of high priority parameters of the first and second parameters and low priority parameters of the first and second parameters (the data in the RLC Buffer are sequentially extracted and multiplexed in the descending order of the priority levels of the logical channels, Para. 424).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishii with the teachings of Wei since Ishii provides a technique for multiplexing information based on priority, which can be introduced into the system of Wei to ensure information is multiplexed as appropriate for the urgency and importance with which the information needs to be processed.  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Kang et al. (Pub. No.: US 20200389220 A1), hereafter referred to as Kang.  
In regard to Claim 4, Wei teaches the first parameters include a Rank Indicator (RI) (an RI (max 3-bits), Para. 92, FIGS. 1, 12), a Precoding Matrix Indicator (PMI) (an optional 4-bits for a first PMI, Para. 92, FIGS. 1, 12), and a Channel Quality Indicator (CQI) (wideband CQI of the first codeword (4-bits), Para. 92, FIGS. 1, 12), wherein the second parameters include an RI (an RI (max 3-bits), Para. 92, FIGS. 1, 12), non-zero wideband coefficients (wideband CQI of the first codeword (4-bits), Para. 92, FIGS. 1, 12), and a CQI (CQI of the first codeword (4-bits), Para. 92, FIGS. 1, 12).  
Wei fails to teach a CSI-RS Resource Indicator (CRI), a Layer Index (LI).  
Kang teaches a CSI-RS Resource Indicator (CRI) (the UE may report N′ CRI (CSI-RS resource indicator), Para. 133), a Layer Index (LI) (RI used in the present specification has a meaning wider than that of RI used in the LTE, and includes all feedback information indicating preferred transport layers, Para. 207).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with the teachings of Wei since Kang provides a technique for conveying increased information for feedback, which can be introduced into the system of Wei to ensure sufficient 
In regard to Claim 5, as presented in the rejection of Claim 1, Wei teaches the first parameters.  
Wei fails to teach the first parameters and the second parameters are multiplexed in order of the CRI and the RI of the second parameters, the CRI and the RI of the first parameters, the LI of the second parameters, the non-zero wideband coefficients, the CQI of the first parameters, the PMI of the first parameters, and the CQI of the first parameters (indicator may be, for example, beam ID, CSI Resource Indicator (CRI), RS port index, Para. 359.  Quality metric may be, for example, L1 RSRP, CQI, Para. 360).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang with the teachings of Wei since Kang provides a technique for conveying increased information for feedback, which can be introduced into the system of Wei to ensure sufficient information is conveyed for the operation and management of communications a wireless device.  






Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (Pub. No.: US 20200304178 A1) in view of Shin et al. (Pub. No.: US 20110141928 A1), hereafter respectively referred to as Wei and Shin.  
In regard to Claim 6, Wei teaches A method of Channel State Information (CSI) reporting in a wireless communication system, the method comprising: receiving, with a user equipment (UE) (UE 115, Para. 91, FIGS. 1, 12), CSI Reference Signals (CSI-RSs) (UE-specific beamformed CSI-RS resource 1200 at subframes 0 and 5, Para. 91, FIGS. 1, 12) from a base station (BS) (eNB 105, Para. 91, FIGS. 1, 12).  
Wei teaches calculating, with the UE, first parameters of Type I CSI (an RI (max 3-bits), wideband CQI of the first codeword (4-bits), Para. 92, FIGS. 1, 12) and second parameters of Type II CSI (an optional 4-bits for a first PMI, Para. 92, FIGS. 1, 12) based on the CSI-RS (a partial CSI may be reported for a cell-common beamformed CSI-RS resource, Para. 92, FIGS. 1, 12).  
Wei teaches reporting at least one of the Type I CSI and the Type II CSI to the BS (UE 115 begins sending CSI reports for the detected CSI-RS resources, Para. 91, FIGS. 1, 12).  
Wei fails to teach when different physical channels are used for reporting the Type I CSI and the Type II CSI reporting, respectively, reporting at least one of the Type I CSI and the Type II CSI to the BS, wherein the different physical channels are a Physical Uplink Control Channel (PUCCH) and a Physical Uplink Shared Channel (PUSCH).  
Shin teaches, when different physical channels are used for reporting the Type I CSI and the Type II CSI reporting, respectively (If the number of UCI bits does not fit on the PUCCH, at block 740 the UE may prepare to transmit a subset of the bits on PUCCH and the rest on PUSCH, Para. 78, FIG. 7), reporting at least one of the Type I CSI and the Type II CSI to the BS, wherein the different physical channels are a (the UE may prepare to transmit the ACK/NACK bits for all the DL CCs and all the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for as many DL CCs that will fit on the PUCCH and the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for the other DL CCs on the PUSCH, Para. 78, FIG. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with the teachings of Wei since Shin provides a technique for distributing control information across both control channels and data channels, which can be introduced into the system of Wei to permit CSI reports of large sizes to be transmitted across both control channels and shared data channels.  


	In regard to Claim 7, as presented in the rejection of Claim 6, Wei in view of Shin teaches the Type I CSI.  
Wei fails to teach when the PUCCH is used for reporting the Type I CSI and the PUSCH is used for reporting the Type II CSI, the reporting reports the Type II CSI.
Shin teaches, when the PUCCH is used for reporting the Type I CSI (ACK/NACK bits for all the DL CCs and all the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for as many DL CCs that will fit on the PUCCH, Para. 78, FIG. 7) and the PUSCH is used for reporting the Type II CSI (the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for the other DL CCs on the PUSCH, Para. 78, FIG. 7), the reporting reports the Type II CSI (the UE may prepare to transmit the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for the other DL CCs on the PUSCH, Para. 78, FIG. 7).  
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with the teachings of Wei since Shin provides a technique for distributing control information across both control channels and data channels, which can be introduced into the system of Wei to permit CSI reports of large sizes to be transmitted across both control channels and shared data channels.  

In regard to Claim 8, as presented in the rejection of Claim 6, Wei in view of Shin teaches the Type I CSI.  
Wei fails to teach when the PUCCH is used for reporting the Type I CSI and the PUSCH is used for reporting the Type II CSI, the reporting reports the Type I CSI and the Type II CSI.  
Shin teaches, when the PUCCH is used for reporting the Type I CSI (ACK/NACK bits for all the DL CCs and all the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for as many DL CCs that will fit on the PUCCH, Para. 78, FIG. 7) and the PUSCH is used for reporting the Type II CSI (the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for the other DL CCs on the PUSCH, Para. 78, FIG. 7), the reporting reports the Type I CSI and the Type II CSI (the UE may prepare to transmit the ACK/NACK bits for all the DL CCs and all the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for as many DL CCs that will fit on the PUCCH and the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for the other DL CCs on the PUSCH, Para. 78, FIG. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with the teachings of Wei since Shin provides a technique for distributing control information across both control channels and data channels, which can be introduced into the system of Wei to permit CSI reports of large sizes to be transmitted across both control channels and shared data channels.  


In regard to Claim 9, as presented in the rejection of Claim 6, Wei in view of Shin teaches the Type I CSI.  
Wei fails to teach when the PUSCH is used for reporting the Type I CSI and the PUCCH is used for reporting the Type II CSI, the reporting reports the Type II CSI.
Shin teaches, when the PUSCH is used for reporting the Type I CSI (the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for the other DL CCs on the PUSCH, Para. 78, FIG. 7) and the PUCCH is used for reporting the Type II CSI (ACK/NACK bits for all the DL CCs and all the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for as many DL CCs that will fit on the PUCCH, Para. 78, FIG. 7), the reporting reports the Type II CSI (the UE may prepare to transmit the ACK/NACK bits for all the DL CCs and all the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for as many DL CCs that will fit on the PUCCH, Para. 78, FIG. 7).


In regard to Claim 10, as presented in the rejection of Claim 6, Wei in view of Shin teaches the Type I CSI.  
Wei fails to teach when the PUSCH is used for reporting the Type I CSI and the PUCCH is used for reporting the Type II CSI, the reporting reports the Type I CSI and the Type II CSI.  
Shin teaches, when the PUSCH is used for reporting the Type I CSI (the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for the other DL CCs on the PUSCH, Para. 78, FIG. 7) and the PUCCH is used for reporting the Type II CSI (ACK/NACK bits for all the DL CCs and all the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for as many DL CCs that will fit on the PUCCH, Para. 78, FIG. 7), the reporting reports the Type I CSI and the Type II CSI (the UE may prepare to transmit the ACK/NACK bits for all the DL CCs and all the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for as many DL CCs that will fit on the PUCCH and the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for the other DL CCs on the PUSCH, Para. 78, FIG. 7).  



In regard to Claim 11, Wei teaches A method of Channel State Information (CSI) reporting in a wireless communication system, the method comprising: receiving, with a user equipment (UE) (UE 115, Para. 91, FIGS. 1, 12), CSI Reference Signals (CSI-RSs) (UE-specific beamformed CSI-RS resource 1200 at subframes 0 and 5, Para. 91, FIGS. 1, 12) from a base station (BS) (eNB 105, Para. 91, FIGS. 1, 12).  
Wei teaches calculating, with the UE, first parameters of Type I CSI (an RI (max 3-bits), wideband CQI of the first codeword (4-bits), Para. 92, FIGS. 1, 12) and second parameters of Type II CSI (an optional 4-bits for a first PMI, Para. 92, FIGS. 1, 12) based on the CSI-RS (a partial CSI may be reported for a cell-common beamformed CSI-RS resource, Para. 92, FIGS. 1, 12).  
Wei teaches scheduling, with the UE, Type I CSI and Type II CSI (UE 115 begins sending CSI reports for the detected CSI-RS resources at subframe n+4 after receiving the CSI-RS resource at subframe n, Para. 91, FIG. 12).  
 (UE 115 begins sending CSI reports for the detected CSI-RS resources, Para. 91, FIGS. 1, 12).  
Wei fails to teach scheduling, with the UE, Type I CSI and Type II CSI to avoid collision between Type I CSI reporting and Type II CSI reporting.  
Shin teaches scheduling, with the UE, Type I CSI and Type II CSI to avoid collision between Type I CSI reporting and Type II CSI reporting (In legacy LTE (R8) systems, in the event of a collision between periodic CQI/PMI/RI reports and aperiodic CQI/PMI/RI, periodic CQI/PMI/RI reporting is dropped in that subframe. However, the UE may be configured to transmit both the aperiodic report and periodic report in the same subframe if necessary.  Para. 51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with the teachings of Wei since Shin provides a technique for distributing control information across both control channels and data channels, which can be introduced into the system of Wei to permit CSI reports of large sizes to be transmitted across both control channels and shared data channels.  





In regard to Claim 12, as presented in the rejection of Claim 11, Wei in view of Shin teaches the Type I CSI.  

Shin teaches, wherein in the scheduling, the UE does not expect to receive a configuration where the Type I CSI (ACK/NACK bits for all the DL CCs and all the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for as many DL CCs, Para. 78, FIG. 7) and the Type II CSI (non-ACK/NACK bits (such as CQI, PMI, and RI bits) for the other DL CCs, Para. 78, FIG. 7) will be reported in a same PUCCH (the UE may prepare to transmit the ACK/NACK bits for all the DL CCs and all the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for as many DL CCs that will fit on the PUCCH and the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for the other DL CCs on the PUSCH, Para. 78, FIG. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with the teachings of Wei since Shin provides a technique for distributing control information across both control channels and data channels, which can be introduced into the system of Wei to permit CSI reports of large sizes to be transmitted across both control channels and shared data channels.  


In regard to Claim 13, as presented in the rejection of Claim 11, Wei in view of Shin teaches the Type I CSI.  
Wei fails to teach wherein in the scheduling, the UE does not expect to receive a configuration where the Type I CSI (ACK/NACK bits for all the DL CCs and all the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for as many DL CCs, Para. 78, FIG. 7) and the Type II CSI (non-ACK/NACK bits (such as CQI, PMI, and RI bits) for the other DL CCs, Para. 78, FIG. 7) will be reported in a same slot (the UE may prepare to transmit the ACK/NACK bits for all the DL CCs and all the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for as many DL CCs that will fit on the PUCCH and the non-ACK/NACK bits (such as CQI, PMI, and RI bits) for the other DL CCs on the PUSCH, Para. 78, FIG. 7).  
Shin teaches, wherein in the scheduling, the UE does not expect to receive a configuration where the Type I CSI and the Type II CSI will be reported in a same slot.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shin with the teachings of Wei since Shin provides a technique for distributing control information across both control channels and data channels, which can be introduced into the system of Wei to permit CSI reports of large sizes to be transmitted across both control channels and shared data channels.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
1-25-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477